DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42” has been used to designate both “cylinder support member”(Fig.1) and “rotating portion”(Fig.2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Element number 42 is used for the limitation “cylinder support member” on page 8 3rd paragraph and for the limitation “rotating portion” on page 10 2nd paragraph of the instant specification.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a flexible ring disposition mechanism“ in claim 1, and “a flexible ring holding mechanism” in claim 3.
For prosecution, the instant specification cites a flexible ring disposition mechanism comprised of an o-ring supply device and an o-ring placement device (Pg.3 mid 1st paragraph), and
cites a flexible ring holding mechanism comprised of an o-ring holding device (Pg.5 top of page)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1,2,3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naruoka et al. (Intl. Pub No. JPS59-142077(A), hereinafter "Naruoka") in view of Amaral et al. (US Patent No. 6,421,897 B1, hereinafter "Amaral").

Regarding Claim 1, 
Naruoka discloses a device for inserting a flexible ring on an outer peripheral annular groove of an article.(beg. Para.1, Pg.1)

Naruoka also discloses “a chute (6) for supplying a flexible ring(R)” (Pg.2, end of 1st paragraph), and “an arcuate receiving surface(9a)”, and further discloses “An L-shaped notch recess(7a) corresponding to the notch recess (9a) is formed, leaving a surface for supporting the flexible sleeve(R)”.(Pg.2, beg. of 2nd paragraph)
Therefore Naruoka discloses a flexible ring disposition mechanism for disposing the flexible ring relative to the annular groove of the workpiece.

Naruoka also discloses “by rotating the rotating body(11) the guide rod(13) rotates around the outer periphery of the mounted article(W)”.(Pg.2, end of 2nd paragraph)
Therefore Naruoka also discloses the flexible ring assembly mechanism(11) is movable with respect to the workpiece

nd paragraph).
Naruoka also illustrates that the guide rod(13) is comprised of a base of the guide rod for element 13 (as illustrated in annotated figure below)
Therefore Naruoka also discloses “the flexible ring assembly mechanism includes a body(base of the arm portion) urging the arm portion of the flexible ring assembly mechanism so as to press the arm portion with respect to the workpiece.

Therefore Naruoka discloses
A flexible ring fitting device(Fig. 1) fitting a flexible ring(R) into an annular groove(D, Fig.4) of a workpiece(W) having the annular groove in an outer periphery of the workpiece(as illustrated in Fig. 4), the flexible ring fitting device comprising: a flexible ring disposition mechanism comprised of an or-ring supply device(6, Fig. 1) and an o-ring placement device(9a, Figs.2-3) for disposing the flexible ring relative to the annular groove of the workpiece(Pg2, end of 1st paragraph, and beg of 2nd paragraph); and a flexible ring assembly mechanism(11) including an arm portion(13) rotating while pushing the flexible ring along the outer periphery of the workpiece(Fig.4, Pg.2 mid. 2nd paragraph), wherein the flexible ring assembly mechanism(11) is movable with respect to the workpiece(Pg.2 end of 2nd paragraph), and the flexible ring assembly mechanism(11) includes a body(see annotated figure below) urging the arm portion of the flexible ring assembly mechanism so as to press the arm portion(13) with respect to the workpiece(W).(Pg. 2 end of 2nd paragraph)

    PNG
    media_image1.png
    279
    350
    media_image1.png
    Greyscale


However, Naruoka is silent on 
an elastic body

Amaral is also concerned with tools for o-ring insertion into a groove.(Abstract)
Amaral teaches a flexible ring fitting device(10, Fig.1) fitting a flexible ring(12) into an annular groove(14) of a workpiece(16).(Col. 2 ll.53-54)
Therefore Amaral teaches 
a flexible ring assembly mechanism(54, Fig, 7) including an arm portion(40) pushing the flexible ring(12) into the inner periphery of the workpiece(16), wherein the flexible ring assembly mechanism(54) is movable with respect to the workpiece(16), and the flexible ring assembly mechanism(54) includes an elastic body(58) urging the arm portion(40) of the flexible ring assembly mechanism(54) so as to press the arm portion(40) with respect to the workpiece(16).(Figs.7-8,Col.4 ll.3-4, ll.19-20)
Amaral explains the elastic body(58) “may be fabricated to be elastically flexible by design”, and “This technique would ensure full contact with all the pushing ends” and “permit wider tolerances and more reliable ring insertion”.(Col. 4 ll.27-35)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the base of the arm portion of Naruoka by adding the base as an elastic body of Amaral in order to aid in ensuring full contact with all the pushing ends, and permitting wider tolerances and more reliable ring insertion.(Col. 4 ll.27-35)


Regarding Claim 2, Naruoka in view of Amaral discloses the invention of claim 1.

Naruoka discloses “the guide bar(13) is a tapered shaft.”(Pg. 2 middle of 1st paragraph), and as illustrated in annotated figure above.

Therefore Naruoka, as modified further discloses
 a surface of the arm portion(13) of the flexible ring assembly mechanism(11) in contact with the flexible ring(R) is inclined toward a tip.(Pg.2 middle of 1st paragraph)

Regarding Claim 3, Naruoka in view of Amaral discloses the invention of claim 1.

Naruoka discloses a “the guide bar(13) at the descending end of the lifting platform(2).” and “ a pressing support member(7)” is “integrally connected to the lifting base(2) by a connecting member(8).” (Pg.2 end of 1st paragraph).

Naruoka further discloses “the tip of the guide rod(13) faces the notched recess portion(7a) of the upper end surface of the suppression support member(7).”(Pg.2 middle of 2nd paragraph)
nd paragraph)
Naruoka illustrates the rotating body(11) and the guide rod(13) are mounted onto the lifting platform(2).(Fig.1, Pg.2 1st paragraph)

Therefore Naruoka, as modified further discloses
the flexible ring fitting device(Fig.1) comprising a pressing mechanism(2) including a flexible ring holding mechanism(7) comprised of an o-ring holding device(7a) for fitting a part of the flexible ring(R) into the annular groove(D) of the workpiece(W), wherein the pressing mechanism(2) moves along with the flexible ring assembly mechanism(11).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/D.M./Examiner, Art Unit 3723   
                                                                                                                                                                                                     /MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723